On Application for Rehearing.
Kelly, J.
The questions of law arising upon the undisputed facts of this case, were very fully and ably argued by counsel of both parties, and were determined by the Court upon due deliberation, upon grounds stated in the opinions of both Judges, delivered when the decree was rendered.
We have considered the brief of counsel, submitted in support of this application, and we still adhere to the conclusions heretofore announced. The learned counsel could not, it would seem, have read the opinion heretofore delivered by me in the cause, or they would not have assigned, as a ground in support of this application, that there is error in the decision in not passing upon the defendant’s reconventional demand. The effect of the decree plainly is, as it was intended to be, to reject the recon-.v'entional demand ; and the reasons why it was considered that this should be done are stated in the concurring opinion.
The rehearing is denied.